707 S.E.2d 234 (2011)
Robert Allen SARTORI
v.
Andrew PATTERSON.
No. 120P11.
Supreme Court of North Carolina.
April 7, 2011.
Robert Allen Sartori, for Sartori, Robert Allen.
Andrew N. Patterson, II, Andrews, for Patterson, Andrew.

ORDER
Upon consideration of the petition filed by Plaintiff on the 30th of March 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Jackson County:
"Denied by order of the Court in conference, this the 7th of April 2011."